DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 12/21/2020 that has been entered, wherein claims 2, 4-9 and 11-14 are pending and claims 1, 3 and 10 are canceled.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIGHT-EMITTING DEVICE WITH EXCIPLEX LIGHT- EMITTING LAYERS.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-5 and 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 of U.S. Patent No. 10,686,153 in view of Seo et al. (US 2010/0051968 A1).
Regarding claim 2, claim 1 of U.S. Patent No. 10,686,153 recites a light-emitting device comprising: 
a first electrode, a first light-emitting layer, a second light-emitting layer, a third light- emitting layer and a second electrode in this order; and 
an electron-transport material, a Group 1 metal or a compound of the Group 1 metal, a hole-transport material, and an acceptor which are between the second light-emitting layer and the third light-emitting layer, 
wherein the first light-emitting layer comprises a first host material and a first fluorescent material, wherein the second light-emitting layer comprises a second host material, an additive which is configured to form an exciplex together with the second host material, and a phosphorescent material, 
wherein the third light-emitting layer comprises a third host material and a second fluorescent material, 
wherein an emission spectrum peak of the exciplex overlaps with an adsorption band on a longest wavelength side in an absorption spectrum of the phosphorescent material,
wherein a level of the lowest triplet excited state (a TI level) of the first fluorescent material is higher than a TI level of the first host material, wherein a level of the lowest singlet excited state (a Si level) of the first host material is higher than a Si level of the first fluorescent material. 

Claim 1 of U.S. Patent No. 10,686,153 recite the first fluorescent material and the second fluorescent material are same material.

Seo teaches a light-emitting device(Fig. 1) wherein the first fluorescent material(¶0074) and the second fluorescent material(¶0074)  are same material(¶0074). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of U.S. Patent No. 10,686,153  so that he first fluorescent material and the second fluorescent material are same material, as taught by Seo, in order to have an easy to manufacture the light-emitting device(¶0074).

Regarding claim 4, claim 3 of U.S. Patent No. 10,686,153 recites the light-emitting device according to claim 2, wherein a level of the lowest triplet excited state (a TI level) of the second host material is higher than the TI level of the first host material.

Regarding claim 5, claim 1 of U.S. Patent No. 10,686,153 recites the light-emitting device according to claim 2, wherein the second host material is any one of a triazole derivative, a dibenzofuran derivative, a pyrimidine derivative, a triazine derivative, a pyridine derivative, a bipyridine derivative, and a phenanthroline derivative.

.

 Claims 9, 11-12 and 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3 of U.S. Patent No. 10,686,153 in view of Thompson et al. (US 2008/0102310 A1).
Regarding claim 9, claim 1 of U.S. Patent No. 10,686,153 recites the light-emitting device comprising: 
a first electrode, a first light-emitting layer, a second light-emitting layer, a third light- emitting layer and a second electrode in this order; and an electron-transport material, a Group 1 metal or a compound of the Group 1 metal, a hole-transport material, and an acceptor which are between the second light-emitting layer and the third light-emitting layer, 
wherein the first light-emitting layer comprises a first host material and a first fluorescent material, wherein the second light-emitting layer comprises a second host material, an additive which is configured to form an exciplex together with the second host material, and a phosphorescent material, 
wherein the third light-emitting layer comprises a third host material and a second fluorescent material, 
wherein an emission spectrum peak of the exciplex overlaps with an adsorption band on a longest wavelength side in an absorption spectrum of the phosphorescent material, 


Claim 1 of U.S. Patent No. 10,686,153 does not recite the first host material and the second host material are same material.

Thompson teaches a light emitting device(Fig. 1) wherein the first host material(host material, ¶0063) and the second host material(host material, ¶0063)  are same material(¶0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of U.S. Patent No. 10,686,153, so that the first host material and the second host material are same material, as taught by Thompson in order to allow for optimal performance and the elimination of energy barriers to transport(¶0063). 

Regarding claim 11, claim 3 of U.S. Patent No. 10,686,153 recites the light-emitting device according to claim 9, wherein a level of the lowest triplet excited state (a TI level) of the second host material is higher than the TI level of the first host material.

Regarding claim 12, claim 1 of U.S. Patent No. 10,686,153 recites the light-emitting device according to claim 9, wherein the second host material is any one of a triazole 

Regarding claim 14, claim 2 of U.S. Patent No. 10,686,153 recites the light-emitting device according to claim 9, wherein the acceptor is an organic acceptor.

Allowable Subject Matter
Claims 2, 4-9 and 11-14 would be allowable after a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) over U.S. Patent No. 10,686,153.   Please see the OA dated 10/7/2020 for reason for indicating allowability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuma et al. (US 2010/0295444 A1). Teaches the light-emitting device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892